Order denying motion to dismiss complaint for lack of prosecution reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. There is absolutely nothing in the record to excuse plaintiff’s delay in bringing the action to trial, and this court has held in similar circumstances that the motion to dismiss should be granted. (Cohen v. Meyer, 218 App. Div. 847; McGee v. Levy, 215 id. 720; McIntyre v. Branner, 214 id. 145.) Young, Rich, Kapper, Lazansky and Hagarty, JJ., concur.